United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS AFFAIRS MEDICAL CENTER
PROSTHETICS, Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-541
Issued: October 25, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On January 3, 2011 appellant filed a timely appeal from an October 25, 2010 decision of
the Office of Workers’ Compensation Programs (OWCP) concerning the denial of his
occupational disease claim for aggravation of a preexisting left knee condition. The Board
assigned Docket No. 11-541.
The Board has duly considered the matter and concludes that the case is not in posture for
a decision. OWCP procedures provide that cases should be doubled when a new injury is
reported for an employee who previously filed an injury claim for a similar condition and further
indicates that the cases should be doubled as soon as the need to do so becomes apparent.1 As

1

Federal (FECA) Procedure Manual, Part 2 -- Claims, Doubling Case Files, Chapter 2.400.8(c)(1)
(February 2000).

OWCP referenced in its October 25, 2010 decision that appellant had an accepted a left lower
extremity injury under a prior claim, OWCP File No. xxxxxx998,2 as appellant had filed a
recurrence claim under that file number and as it had copied appropriate medical evidence from
OWCP File No xxxxxx998 into the current OWCP File No. xxxxxx041,3 OWCP should have
doubled the case files in accordance with its procedures.
As the record before the Board does not contain all the evidence from the prior claim,
other than the medical evidence considered relevant by OWCP, the Board is unable to properly
address and adjudicate the issue of whether appellant sustained an aggravation of a left knee
condition due to the employment duties identified by appellant.
On remand, OWCP should combine the present case record, OWCP File No. xxxxxx041,
with OWCP File No. xxxxxx998.
After combining these two case records on remand, OWCP should consider the evidence
contained in the combined case record and, following any necessary further development, issue
an appropriate merit decision. Accordingly, the October 25, 2010 decision denying his
occupational disease claim should be set aside.

2

In the October 25, 2010 decision, OWCP noted that on September 13, 1993 appellant filed a traumatic injury
claim while working at the Naval Shipyard in Long Beach, CA. OWCP stated:
“The traumatic injury occurred when the claimant tripped over a hose, fell and twisted his knees.
[OWCP] accepted that the claimant sustained traumatic bilateral synovitis, bilateral knee
contusions, bilateral mallet fingers and aggravation of left osteochondritis.” The claimant has a
preexisting history for left knee osteochondritis, 1979 left knee nonindustrial surgery and
nonindustrial chondromalacia.”
OWCP also noted that a claim for recurrence had been filed under this claim number.
3

On January 15, 2009 appellant, then a 44-year-old orthotist-prosthetist, filed an occupational disease claim
alleging that his left knee meniscal tear, osteoarthritis and osteochandral lesion were employment related.

2

IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 25, 2010 is set aside and the case remanded for further
proceedings consistent with this order of the Board.
Issued: October 25, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

